« Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 1 of 18

For Prothonotary Use Onty:

 

 

Docket No:

| ANG of QO\4_-

The information collected on this form is used solely for court administration purposes. This form does not
supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.

Commencement of Action:

 

 

 

 

       
 
  
  
  
 

 

 

 

 

Complaint C4 Writ of Summons [J Petition
Transfer from Another Jurisdiction (J Declaration of Taking
—_—
Lead Plaintiff's Name: STRCEY BARNHART AS Lead Defendant’s Name: FRESENIUS USHA PAN UES TURNS,
Dm \Y 0F ESTATE OF AWoReY yyndseKK | d/bja. FRESENIUS sony Cree
Dollar Amount Requested: within arbitration lirnits
Are money damages requested? Byes Ci No (check one) ipuside arbitration limits
Is this a Class Action Suit?’ Yes WONo Is this an MDJ Appeai? =i Yes I No

 

 

Name of Plaintiff/Appellant’s Attorney: KELLY L, ENDER ; ANG)
[3 Cheek here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

 

 

 

| Nature of the Case: Place an “X” to the left of the QNE case category that most accurately describes your

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRIMARY CASE. If you are making more than one type of claim, check the one that
you consider most important.
| TORT (do not include Mass Tort) . CONTRACT (@o not include Judgments) | | CIVIL APPEALS
[3 Intentional C) Buyer Plaintiff Administrative Agencies
EF] Malicious Prosecution [a Debt Collection: Credit Card E3 Board of Assessment
fC] Motor Vehicle (G Debt Collection: Other EJ Board of Elections
[3 Nuisance Dept. of Transportation
[) Premises Liability Statutory Appeal: Other
oO Product rd (does not include o Employment Dispute:
: ‘ iscrimination
Ey Slander/.ibel Defamation [J Employment Dispute: Other [) Zoning Board
Fn FJ Other:
E)} Other:
-| MASS TORT
EE] Asbestos
LA Tobacco
GQ Toxic Tort - DES
[2 Toxic Tort - Implant REAL PROPERTY MISCELLANEOUS
[J Toxic Waste Ejectment (J Common Law/Statutory Arbitration
[} Other: (3 Eminent Domain/Condemnation (J Declaratory Judgment
(J Ground Rent [] Mandamus
Ej Landlord/Tenant Dispute [=] Non-Domestic Relations
[i Mortgage Foreclosure: Residential Restraining Order
/ PROFESSIONAL LIABLITY 3 Mortgage Foreclosure: Commercial EJ Quo Warranto
| Dental (3 Partition Ei Replevin
[a Legal LJ Quiet Title C1 Other:
Medical : [Cj Other:
{] Other Professional:

 

 

 

 

 

 

 

 

 

 

 

Updated 1/1/2011

 
Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 2 of 18

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY PENNSYLVANIA
CIVIL

WESTMORELAND COUNTY CIVIL COVER SHEET

Stacey Barnhart, as Judge: CoM ai\
Administratrix of the Estate of Case No. ONG ot LOM
Counsel: Kelly L. Enders, Esquire

Eslate of Audrey Viusek ’
Plaintiff(s) Representing: Plaintiff
vs. Pa, 1.D. No. : 82506
Fresenius USA Firm; Caroselli, Beachler and Coleman
Manufacturing, Inc.. d/b/a Address: 20 Stanwix Street, Suite 700
Fresenius Kidney Care Pittsburgh, PA 15222

Defendant(s)
Phone No. (412) 391-9860

Fax No. (412) 391-7453

E-mail kenders@cbmclaw.com

PLEASE ANSWER THE FOLLOWING:

L. Is the. Amount In Controversy Less Than $30,000? [_lves No

2. Does This Case Involve Discovery of Electronically -] Yes No
Stored Information?

3, Does This Case Involve a Construction Project? [_jyes [v]No

ENTRY OF APPEARANCE

TO THE PROTHONOTARY: Please enter my appearance on behalf of the Plaintiff/Petitioner/
Appellant. Papers may be served at the address set forth above,

Signature; L 2h Date: S AS ~( “

Original — Prethontary Copies - Judge and Opposing Counsel

 

 

Revised 5/26/2010
.oo4 Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 3 of 18

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,

STACEY BARNIIART, Adininistratrix of
the ESTATE OF AUDREY VINSEK.

Plaintiff,

¥.

FRESENIUS USA MANUFACTURING,
INC. d/b/a FRESENIUS KIDNEY CARE,

Defendant.

“oF ‘
se iar
Sa So [ee

3 xs [sash
ze wa ogy
2 ose
ae oN WEE
Sa 5 gs

reg cay
a3 5 26°

: fn! = a

PENNSYLVANIA

CIVIL DIVISION

Judge ‘A OLou 4 So\

Case No. OA4 bof 2019

COMPLAINT IN CIVIL ACTION

FILED ON BEHALF OF PLAINTIFF:
STACEY BARNHART, Administratrix
of the ESTATE OF AUDREY VINSEK

COUNSEL OF RECORD FOR THIS
PARTY:

Kelly L. Enders, Esquire
Pa. LD. No. 82506
kenders@cbmclaw.com

CAROSELLI BEACHLER &
COLEMAN LLC,

20 Stanwix Street, 7 Fleor
Pittsburgh, PA 15222
Telephone: 412-391-9860
Facsimile: 412-391-7453

JURY TRIAL DEMANDED
Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 4 of 18

IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,

PENNSYLVANIA
STACEY BARNHART, Administratrix CIVIL DIVISION
of the ESTATE OF AUDRY VINSEK

Plaintiff, Judge Congr
v. Case Noa lot 2019
FRESENIUS USA MANUFACTURING, INC,
d/b/a FRESENIUS KIDNEY CARE,

Defendant.

NOTICE TO DEFEND

 

You have been sued in Court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this Complaint and Notice are
served, by entering a written appearance personally or by attorney and filing in writing with the
Court your defenses or objections to the claims set forth against you. You are wamed that if you
fail to do so the case may proceed without you and a judgment may be entered against you by the
Court without further notice for any money claimed in the Complaint or for any claim or relief
requested by the Plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW. THIS
OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO
PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL
SERVICES,

Lawyer Referral Service
Westmoreland Bar Association
P.O. Box 565
Greensburg, PA 15601
(724) 834-8490
Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 5 of 18

IN ‘THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,

PENNSYLVANIA

STACEY BARNHART, Administratrix
of the ESTATE OF AUDRY VINSEK, CIVIL DIVISION

Plaintiff, Judge Syna\\
vs. Case No.: Q4YY6 of 2019
FRESENIUS USA MANUFACTURING, INC.
d/b/a FRESENIUS KIDNEY CARE,

Defendant.

COMPLAINT IN CIVIL ACTION —

MEDICAL PROFESSIONAL LIABILITY ACTION

AND NOW comes the Plaintiff, Stacey Barnhart, Administratrix of the Estate of Audry
Vinsek, by and through her counsel, Caroselli, Beachler & Coleman, LLC and Kelly L. Enders,
Esquire, and files the following Complaint in Civil Action.

1. Plaintiff, Stacey Barnhart, is an adult individual residing at 2398 State Route 982,
Mount Pleasant, Westmoreland County, Pennsylvania, 15666.

2. Decedent, Audry Vinsek, died on Angust 21, 2017.

3, The Register of Wills of Westmoreland County, Pennsylvania issued Letters of
Administration to Plaintiff on March 13, 2019 at File No. 6519-0535.

4, Plaintiff, Stacey Barnhart, is the daughter of the Decedent, Audry Vinsek.

5, Defendant, Fresenius USA Manufacturing, Inc. (hereinafter “Defendant”) is a
Delaware Corporation, with a principal place of business located at 920 Winter Street, Waltham,
Massachusetts 02451 and regularly conducts business in Pennsylvania under the name Fresenius

Kidney Care.
+

Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 6 of 18

6. Fresenius USA Manufacturing, Inc. d/b/a Fresenius Kidney Care operates a dialysis
facility at 562 Shearer Street, Greensburg, Westmoreland County, PA 15601.

7. At all times relevant and material to the subject incident, Defendant acted through
its agents, servants, employees, representatives, successors, predecessors, subsidiaries and parent
companies, who were acting in the course and scope of their employment, duties and/or agency.

8. In August of 2017, Decedent was a 72 year old female with end stage renal disease
which required dialysis treatments 3 times a week through an AV Graft located above the elbow
of her left arm.

9, An AV graft is a strong artificial tube inserted by a surgeon underneath the skin of
the forearm, upper arm or thigh. One end of the tube connects to one of the arteries, and the other
end connects to one of the veins in the same limb.

10.  Decedent was a patient of the Defendant and received in-center dialysis treatments
at Defendant’s facility located at 562 Shearer Street, Greensburg, PA 15601 (hereinafter
“Fresenius Kidney Care”) since January of 2012.

11. Decedent received a dialysis treatment at Fresenius Kidney Care on Monday,
August 14, 2017 from 10:52 A.M. to 2:54 P.M. without any complications as noted in her records.

12, Decedent received a dialysis treatment at Fresenius Kidney Care on Wednesday,
August 16, 2017 from 10:45 A.M. to 2:42 P.M. without any complications as noted in her records.

13. Decedent received a dialysis treatment at Fresenius Kidney Care on Friday August
18, 2017 from 10:40 A.M. to 2:38 P.M. without any complications as noted in her records.

14. On Monday August 21, 2017, Decedent arrived at Fresenius Kidney Care for
dialysis treatment and was evaluated at approximately 10:55 A.M. by Brittany Dudash, PCT.

15. On August 21, 2017 Brittany Dudash, PCT was an employee of the Defendant.
Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 7 of 18

16. During the August 21, 2017 visit multiple abnormal findings related to decedent’s
AY Graft site were documented by Defendant and recorded in decedent’s chart.

17. At Decedent’s August 21, 2017 dialysis appointment it is documented by Steve
Imel, RN that the Decedent arrived for dialysis treatment complaining of ieft upper arm pain
around her AV Graft.

18. Upon physical examination of the Decedent’s left upper arm and AV Graft area,
Steve Imel, RN documented that the left upper arm had a raised serous area the size of a penny
directly above the mid-point of the AV Grafl and lhe Decedent winced in pain when he touched
the area immediately surrounding the raised red spot.

19. The multiple abnormal findings documented on August 21, 2017 were not present
at the Decedent’s most recent dialysis treatment three days earlier on Friday August 18, 2017.

20. The NP was called by Defendant’s staff by phone to report the multiple abnormal
findings.

21. The NP advised Defendant’s staff to cannulate the AV Graft being careful to avoid
the raised area.

22. The arterial segment of the AV Graft was cannulated without difficulty but the
venous segment infiltrated immediately.

23. An infiltration (blow) means that that the needle dislodged from inside the graft
during the needle insertion and blood leaked outside of the graft into the surrounding tissues which
causes swelling and pain in the area of the graft.

24. The trauma of the venous segment infiltration of the AV Graft by Defendant’s staff
compounded the already painful raised serous area noted to be the size of a penny directly above

the mid-point of Decedent’s AV Graft.
Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 8 of 18

25, As a result of the infiltration, Steve Imel, RN documents that the Vascular Access
Center in Cranberry, PA, located over an hour away, was contacted to request an immediate
appointment for the Decedent but there were no available appointments until two days later on
Wednesday August 23, 2017.

26.  Defendant’s staff then contacted the Excela Westmoreland Hospital’s
Interventional Radiology Department, located at 532 W. Pittsburgh Street, Greensburg, PA to
request an immediate appointment but there were no immediate available appointments at that
facility.

27, Defendant scheduled an appointment for the Decedent on August 22, 2017 at 10:50
A.M with the Interventional Radiology Department of Excela Westmoreland Hospital.

28.  Decedent did not receive dialysis treatment on August 21, 2017.

29. No infiltration treatment nor AV Graft assessment is documented as being
performed after the infiltration occurs on the Decedent by Defendant’s staff before she was sent
home.

30, Decedent was sent home without an immediate evaluation by a specialist with
instructions to restrict her fluid intake and to follow up with Excela Hospital Interventional
Radiology Department on August 22, 2017,

31. On August 21,2017 Steve Imel, R.N. was an employee of the Defendant,

32. Shortly after leaving Fresenius Kidney Care and arriving at her home, Decedent’s
left arm began to bleed profusely and at or about 4:00 pm on August 21, 2017, Decedent was found
unconscious at her home by her sister.

33. Decedent was transported by ambulance to Excela Westmoreland Hospital

Emergency Department, where she was pronounced dead at 5:50 PM.
Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 9 of 18

34,  Decedent’s death certificate lists her causes of death as exsanguination and a
lacerated dialysis fistula.
COUNT I
SURVIVAL ACTION
CORPORATE/DIRECT LIABILITY

35. ‘The above paragraphs of Plaintiff's Complaint are incorporated herein as if set forth

more fully at length.

36. Plaintiff, as Administrator of the Estate of Audry Vinsek, brings this action to

recover damages to the Estate of the Decedent under and by virtue of 41 Pa. C.S.A. §8302.

37. At all times relevant hereto, Defendant had a non-delegable duty to Decedent to

ensure her safety and well-being while she was a patient of Fresenius Kidney Care,

38. At all times relevant hereto, Defendant had a non-delegable duty to act prudently

and to provide reasonable and ordinary care and care services to Decedent.

39. At all times relevant hereto, Defendant had a non-delegable duty to ensure that all

persons providing care at Fresenius Kidney Care were competent to provide that care.

40. At all times relevant hereto, Defendant had a non-delegable duty to oversee and
supervise all persons providing care to patients and/or practicing medicine at Fresenius Kidney
Care.

41. _ At all times relevant hereto, Defendant had a non-delegable duty to formulate,
adopt and enforce adequate rules and policies to ensure quality care for patients such as
Decedent.

42. _ At all times relevant hereto, Defendant negligently and/or carelessly breached its
duties owed to Decedent in the following particulars:

a, In failing to adequately evaluate Decedent’s left upper arm pain and the raised

red and painful area above the AV Graft with noted serous drainage;
Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 10 of 18

. by infiltrating the venous segment of the AV Graft;

. Tn failing to refer Decedent immediately to a physician or medical specialist for
evaluation and/or treatment of her left upper arm pain, raised, red and painful
area: above the AV Graft with noted serous drainage, infiltrated venous
segment; and/or because she had not received dialysis treatment since August
18, 2017;

. Tn failing to transport, refer and/or advise Decedent to seek immediate medical
attention at Excela Westmoreland Hospital Emergency Room or another
hospital emergency room given Decedent’s medical conditions;

. Innegligently allowing fora delayed AV Graft evaluation by a physician and/or
medical specialist;

In permitting Decedent to have an unsafe amount of time between dialysis
treatments given Decedent's medical conditions;

. In failing to call 911 or an ambulance service to emergently transport Decedent
to an emergency room;

. In failing to advise Decedent of the need to seek immediate medical treatment
and/or call 911 if the area on her left upper arm and/or her AV Graft began to
bleed;

In failing to advise and/or ensure that Decedent was not alone after leaving
Fresenius Kidney Center due to the risks posed by her medical conditions
including but not limited to the risk of bleeding out and losing consciousness;
In failing to have available on August 21, 2017 a qualified physician and/or
other medical specialist capable of properly and accurately assessing

Decedent’s medical conditions including but not limited to her left upper arm
Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 11 of 18

pain, raised and red painful area above the AV Graft with noted serous drainage,
infiltrated venous segment, and her lack of dialysis treatment since August 18,
2017;

k. In failing to have available on August 21, 2017 a qualified physician and/or
other medical specialist capable of properly and accurately assessing the risks
to Decedent due to her medical conditions including but not limited to her left
upper arm pain, raised and red painful area above the AV Graft with noted
serous drainage, infiltrated venous segment, and her lack of dialysis treatment
since August 18, 2017;

l. In failing to properly train and monitor the staff of Fresenius Kidney Care to
ensure that Decedent’s medical conditions received adequate and proper
medical treatment and Decedent received adequate and proper medical
evaluations and advice;

m. In negligently increasing the chance and/or risk that the Decedent would suffer
a severe and life-threatening bleed when Defendant’s staff, employees, agents,
and/or servants did not ensure that Decedent receive immediate and/or timely
evaluation and/or treatment by a physician and/or medical specialist; and/or

n. In failing to adequately inform and/or warn Decedent about her medical
conditions and potential risks and consequences associated with her medical
conditions,

43.  Asaresult of the negligence, both ordinary and professional, and carelessness of

Defendant, as set forth above, Plaintiff has suffered the following damages:
Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 12 of 18

a. Plaintiff, on behalf of the Estate, claims damages for the conscious pain,
suffering, and mental anguish undergone by Decedent between the time of
Defendant’s negligence and her time of death and her death;

b. As aresult of the untimely death of Decedent, the claim of an additional
sum for the value of the expectancy and enjoyment of the life of Decedent
which was terminated by reason of her death;

c. Plaintiff claims damages for the loss suffered by Decedent of the
prospective happiness and the enjoyment and pleasures of life which
Decedent would have had during the remainder of her natural life; and

d. Decedent’s loss of potential earning capacity for the remainder of her
natural life.

WHEREFORE, Plaintiff demands judgment for damages against Defendant in an amount
in excess of the jurisdictional limits of compulsory arbitration, together with court costs, interest

and such other and further relief as this Honorable Court may deem just and equitable.

COUNT Il
SURVIVAL ACTION
VICARIOUS LIABILITY
44. The above paragraphs of Plaintiff's Complaint are incorporated herein as if set forth
more fully at length.
45, At all times relevant hereto, Defendant was operating through its agents, servants,

workers, employees, contractors, subcontractors, and/or staff, all of whom were acting within the

course and scope of their employment and under the direct and exclusive control of Defendant.
Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 13 of 18

46. At all times relevant hereto, Defendant, through its agents, servants, workers,

employees, contractors, subcontractors, and/or staff, had a non-delegable duty to Decedent to

ensure her safety and well-being while she was a patient of Fresenius Kidney Care.

47, At all times relevant hereto, Defendant, through its agents, servants, workers,

employees, contractors, subcontractors, and/or staff, had a nou-delegable duly lo act prudently and

to provide reasonable and ordinary care and care services to Decedent.

48, At afl times relevant hereto, Defendant, through its agents, servants, workers,

employees, contractors, subcontractors, and/or staff, negligently and/or carelessly breached their

duties owed to Decedent in the following particulars:

a.

In failing to adequately evaluate Decedent’s left upper arm pain and raised
red painful area above the AV Graft with noted serous drainage;

by infiltrating the venous segment of the AV Graft;

In failing to refer Decedent immediately to a physician or medical specialist
for evaluation and/or treatment of her left upper arm pain, raised red and
painful area above the AY Graft with noted serous drainage, infiltrated
venous segment and/or because she had not received dialysis treatment
since August 18, 2017;

In failing to transport, refer and/or advise Decedent to seek immediate
medical attention at Excela Westmoreland Hospital Emergency Room or
another hospital emergency room given Decedent’s medical conditions: |
In negligently delaying an AV Graft evaluation by a physician and/or
medical specialist;

In permitting Decedent to have an unsafe amount of time between dialysis

treatments given Decedent’s medical conditions;

10
Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 14 of 18

g. In failing to call 911 or an ambulance service to emergently transport
Decedent to an emergency room;

h. In failing to advise Decedent of the need to seek immediate medical
treatment and/or call 911 if the area on her left upper arm and/or her AV
Graft began to bleed;

i, In failing to advise and/or ensure that Decedent was not alone after leaving
Fresenius Kidney Center due to the risks posed by her medical conditions
including but not limited to the risk of bleeding out and losing
consciousness;

j. In failing to have available on August 21, 2017 a qualified physician and/or
other medical specialist capable of properly and accurately assessing
Decedent’s medical conditions including but not limited to her left upper
arm pain, raised red and painful area above the AV Graft with noted serous
drainage, infiltrated venous segment and her lack of dialysis treatment since
August 18, 2017;

k. In failing to have available on August 21, 2017 a qualified physician and/or
other medical specialist capable of properly and accurately assessing the
risks to Decedent due to her medical conditions including but not limited to
her left upper arm pain, raised red and painful area above the AV Graft with
noted serous drainage, infiltrated venous segment and her lack of dialysis
treatment since August 18, 2017;

1, In failing to properly train and monitor the staff of Fresenius Kidney Care

in ensure that Decedent’s medical conditions received adequate and proper

11
s

Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 15 of 18

medical treatment and Decedent received adequate and proper medical
advice;

In negligently increasing the chance and/or risk that the Decedent would
suffer a severe and life-threating bleed when Defendant’s staff, employees,
agents, and/or servants did not ensure that Decedent receive an immediate
and/or timely evaluation and/or treatment by a physician and/or medical
specialist; and/or

In failing to adequately inform and/or warn Decedent about her medical
conditions and potential risks and consequences associated with her medical

conditions.

49, Asaresult of the negligence, both ordinary and professional, and carelessness of

Defendant, as set forth above, Plaintiff has suffered the following damages:

a.

Plaintiff, on behalf of the Estate, claims damages for the conscious pain,
suffering, and mental anguish undergone by Decedent between the time of
Defendants’ negligence and her time of death and her death;

Asaresult of the untimely death of Decedent, the claim of an additional
sum for the value of the expectancy and enjoyment of the life of Decedent
which was terminated by reason of her death;

Plaintiff claims damages for the loss suffered by Decedent of the
prospective happiness and the enjoyment and pleasures of life which
Decedent would have had during the remainder of her natural life; and
Decedent’s loss of potential earning capacity for the remainder of her

natural life.

12
Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 16 of 18

WHEREFORE, Plaintiff demands judgment for damages against Defendant in an amount
in excess of the jurisdictional limits of compulsory arbitration, together with court costs, interest
and such other and further relief as this Honorable Court may deem just and equitable.

COUNT Ill
WRONGFUL DEATH .
50. The above paragraphs of Plaintiff's Complaint are incorporated herein as if set forth

more fully at length.

31. Asaresult of the negligent and/or careless conduct of the Defendant and its agents,
servants, workers, employees, contractors, subcontractors, and/or staff, and the resulting death of
Decedent, Plaintiff, Stacey Barnhart, brings this claim under Pennsylvania’s Wrongful Death Act
42 Pa. C.S.A. §8301.

52. Under the Wrongful Death Act, Decedent’s Wrongful Death Beneficiary has
sustained the following damages:

a. Funeral and burial expenses;

b. Expenses of administration necessitated by reason of the injuries causing
Decedent’s death;

c. Loss of companionship, services, comfort, friendship, guidance, love and affection,
and
d. Other losses and damages recoverable under 42 Pa. C.S.A. §8301.
53. Decedent’s wrongful death beneficiary pursuant to 42 Pa. C.S.A. §8301 is Stacey

Barnhart, Daughter.

13
*

Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 17 of 18

WHEREFORE, Plaintiff demands judgment for damages against Defendant in an amount
in excess of the jurisdictional limits of compulsory arbitration, together with court costs, interest
and such other and further relief as this Honorable Court may deem just and equitable.

A JURY TRIAL IS DEMANDED.

Respectfully submitted,

CAROSELLI BEACHLER
& COLEMAN LLC,

(ud, 2h

Kelly L. Enderk, Esquire
PA ID No. 82506
kenders@cbmclaw.com

20 Stanwix Street, 7" Floor,
Pittsburgh, PA 15222

(412) 391-9860 phone
(412) 391-7453 fax

14
Case 2:19-cv-00761-JFC Document 1-1 Filed 06/27/19 Page 18 of 18

VERIFICATION

The Plaintiff, Stacey Barnhart, as Administrator of the Estate of Audry Vinsek, avers that the
statements of fact contained in the attached Complaint in Civil Action are true and correct to the best
of her information, knowledge and belief and are made subject to the penalties of 18 Pa. C.S. §4904

relating to unswor falsification to authorities.

Date: _.~ 4-0) =f 9 f

Stacey B

 
